PER CURIAM.
This case involves an appeal from a Final Decree Upon Rehearing declaring that the appellee, Board of Public Instruction of Pinellas County, Florida, was not required to discharge special assessment liens imposed against its real property by appellant for improvements laid adjacent to said property.
We affirm the decision of the Circuit Court upon authority of the case of Board of Public Instruction of Dade County v. Little River Val. Drain. Dist., Fla.App.1960, 119 So.2d 323. See also Board of Public Instruction of Duval County v. City of Jacksonville, Fla.1956, 86 So.2d 887.
Affirmed.
ALLEN, Acting C. J., and ANDREWS and KANNER, (Ret.), JJ., concur.